Exhibit 10.3

 

CHANGE-IN-CONTROL AGREEMENT

 

Dated January 7, 2011

 

PERSONAL AND CONFIDENTIAL

 

David Berger

Executive Vice President and Chief Financial Officer

Information Services Group, Inc.

12 Byron Lane

Larchmont, NY  10538

 

Dear David:

 

Information Services Group, Inc. (the “Company”) considers it essential to the
best interests of its stockholders to foster the continued employment of key
management personnel.  Our Board of Directors (the “Board”) recognizes that the
possibility of a change in ownership or control of the Company at some future
date may result in the departure or distraction of key personnel to the
detriment of the Company and our stockholders.  Therefore, the Board has
determined to enter into this agreement with you (i) to encourage and reinforce
your attention and dedication to your assigned duties without distraction in the
face of the disruptive circumstances that can arise from a possible change in
control of the Company, (ii) to enhance our ability to retain you in those
circumstances, and (iii) to provide you with fair and reasonable protection from
the risks of a change in ownership and control so that you will be in a position
to help the Company complete a transaction that would be beneficial to
stockholders.

 

You and the Company agree as follows:

 

1.         Term of Agreement and Protected Period.

 

(a)                Term of Agreement. The period during which this Agreement
shall be in effect (the “Term”) shall be the period from January 7, 2011 (the
“Effective Date”) through the close of business on the second anniversary of the
Effective Date; provided, however, that the Term shall be automatically extended
for successive one-year periods unless either party hereto gives written notice
of non-renewal to the other party not later than the anniversary of the
Effective Date that is one year before the then scheduled expiration of the
Term; and provided further, that if a Change in Control has occurred prior to
expiration of the then current Term, the Term shall continue until the date that
is at least 24 months after such occurrence of a Change in Control.

 

(b)                Protected Period. The “Protected Period” is the period from
the time of occurrence of a Change in Control until the date that is 24 months
after such occurrence of a Change in Control.  Notwithstanding the preceding
sentence, the introductory text to Section 3 provides that certain events
occurring before a Change in Control shall be deemed to have occurred during the
Protected Period.

 

2.         Change in Control.

 

“Change in Control” shall mean the occurrence, during the Term, of a Change in
Control as defined in the Amended and Restated 2007 Information Services
Group, Inc. Equity Incentive Plan (Section 2(f) and related provisions), as in
effect at the date hereof.  For purposes of the

 

--------------------------------------------------------------------------------


 

definition of “Change in Control,” it is understood that a person will not be
deemed the beneficial owner of shares such person has a right to acquire in
connection with a merger, consolidation, tender or exchange offer until the
consummation of such transaction.

 

3.         Termination and Resulting Compensation.

 

The Agreement provides no compensation or benefits in connection with
Terminations which occur prior to a Change in Control, except that, if you are
Terminated within 60 days prior to a Change in Control by the Company without
Cause at the direction of a Person who has entered into an agreement with the
Company the consummation of which will constitute a Change in Control, or if you
Terminate with Good Reason within 60 days prior to a Change in Control (treating
the entry by such a Person into such an agreement as a Change in Control in
applying the definition of Good Reason) if the circumstance or event which
constitutes Good Reason occurs at the direction of such Person, then your
Termination shall be deemed to have been during the Protected Period and
following a Change in Control and shall qualify for the compensation specified
in Section 3(b).

 

(a)                Termination by the Company for Cause, by You Without Good
Reason, or by Reason of Death, and Failure to Perform Duties Due to Disability.
If during the Protected Period you are Terminated by the Company for Cause, you
voluntarily Terminate without Good Reason, Termination occurs due to your death,
or Termination results from your failure to perform your duties with the Company
due to a disability, the Company will have no obligation to pay any compensation
or benefits to you under this Agreement.

 

(b)               Terminations Triggering Severance Compensation. In lieu of any
other severance compensation to which you may otherwise be entitled upon a
termination by the Company not for Cause or a Termination by you for Good Reason
under any plan, program, policy, agreement or arrangement of the Company or any
subsidiary or affiliate (including any severance agreement or employment
agreement), entitlement to which you hereby expressly waive, the Company will
pay you the payments described in this Section 3(b) (the “Severance Payments”)
upon Termination during the Protected Period and during the Term, unless such
termination is (A) by the Company for Cause, (B) by reason of death, (C) due to
your failure to perform your duties with the Company due to disability (for
which you qualify for disability benefits), or (D) by you without Good Reason. 
The compensation provided under this Section 3(b) is as follows:

 

(i)  The Company will pay you a lump sum severance payment, in cash, equal to
one times your Annual Compensation.  For this purpose, your “Annual
Compensation” will be the sum of (A) plus (B), where (A) is the greater of your
annual base salary in effect immediately prior to the occurrence of the event or
circumstance upon which the Notice of Termination is based (the “Notice Event”)
or your annual base salary in effect immediately prior to the Change in Control,
and (B) is the amount equal to the greater of your target annual incentive award
(i.e., bonus) for the year in which the Notice Event occurred or the year in
which the Change in Control occurred (if no target annual incentive was set at
the relevant date, the target annual incentive at such date shall be the target
annual incentive in effect for the preceding year increased by the same
percentage as the percentage increase (if any) in salary over such preceding
year).

 

(ii)  Other provisions of any plan or annual incentive award authorization
notwithstanding, with respect to your annual incentive award for the fiscal year
in progress at your Date of Termination (the “Current Annual Incentive”) and
your

 

2

--------------------------------------------------------------------------------


 

annual incentive award for any previously completed year (the “Prior Year Annual
Incentive”) for which your final annual incentive award has not yet been
determined by the Board committee or other authorized decision maker with
authority to make such determination (the “Committee”):

 

(A)          With regard to the Current Annual Incentive you will be paid an
annual incentive equal to your target annual incentive for that year (or, if no
target has been set for that year, your target annual incentive in effect in the
preceding fiscal year) multiplied by a fraction the numerator of which is the
number of days from the beginning of the year through your Date of Termination
and the denominator of which is 365.  Any portion of your Current Annual
Incentive opportunity not payable under this provision will be canceled and
forfeited.

 

(B)           With regard to the Prior Year Annual Incentive, you will be paid
the annual incentive that you would have received under the Company’s Annual
Incentive Plan if you had remained employed by the Company through the date of
determination of annual incentives by the Committee, with the determination of
the amount, if any, of such annual incentive based on the Company’s performance
in relation to the applicable performance targets previously established by the
Company for such fiscal year, as determined in good faith by the Committee and
with negative discretion exercised only in a manner consistent with such
exercise for other senior executives who remain employed through the
determination date.

 

(C)           If the terms of any plan, program, policy, agreement or
arrangement of the Company or any subsidiary or affiliate would provide for
payment of the Current Annual Incentive or the Prior Year Annual Incentive more
favorable to you than under (A) and (B) above, you shall remain entitled to the
additional benefit of such terms but taking into account and not duplicating the
payments hereunder.

 

(iii) You will be entitled to coverage during the applicable COBRA health care
continuation coverage period under Code Section 4980B, or any replacement or
successor provision of United States tax law to the extent you so elect. 
Accordingly, if you so elect, you will receive cash payments equal on an
after-tax basis to the net monthly premium cost to you to purchase such COBRA
continuation coverage for yourself, your spouse and your eligible dependents
(subtracting any portion of such monthly premium (adjusted to be tax neutral to
you) which you would have been required to contribute had you remained employed,
to determine the net monthly premium cost), on or about the fifth day of each
month for the duration of your COBRA continuation period, subject to
Section 7(a).

 

(iv)  The Company will pay to you all earned and unpaid and/or vested,
non-forfeitable amounts owing or accrued at your Date of Termination (including
any earned but unpaid base salary and vacation) under any compensation and
benefit plans, programs, and arrangements of the Company and subsidiaries or
affiliates in which you theretofore participated, payable in accordance with the
terms and conditions of the plans, programs, and arrangements (and agreements
and documents thereunder) pursuant to which such compensation and benefits were
granted or accrued, but without duplication of payments or benefits hereunder;
and

 

3

--------------------------------------------------------------------------------


 

(v)  You will be reimbursed for any unreimbursed business expenses properly
incurred by Executive in accordance with Company policy prior to the Date of
Termination, at the time specified in accordance with such policy.

 

(c)                Time of Payment.

 

(i)    The Company’s obligation to make the payments provided for in
Section 3(b)(i) and (ii) (the “Termination Payments”) shall be subject to your
execution of a release, in the form attached as Exhibit A (modified to reflect
any enhanced legal rights you may have in light of the circumstances of your
Termination), which you have not revoked by the end of any applicable revocation
period.  The end of such revocation period (not later than 52 days after your
Termination) shall be the “Designated Payment Date.”

 

(ii)   The following rules will apply to the Termination Payments:

 

(A)  Separate Payments.  The amounts payable under Sections 3(b)(i),
3(b)(ii)(A) and 3(b)(ii)(B) shall each be deemed a separate payment under Code
Section 409A, subject to the additional provisions in this Section 3(c)(ii)(A). 
If under any other severance, employment or similar agreement you have a right
to payments that constitute the same “payment” as any portion of the Termination
Payment for purposes of Section 409A (a “Corresponding Payment”), if such
Corresponding Payment is payable in installments, each installment shall be
deemed a separate payment for purposes of Section 409A (unless otherwise
provided under such separate agreement), and if such Corresponding Payment is
not payable in installments, then the aggregate amount of each identifiable
Corresponding Payment shall be deemed a separate payment for purposes of
Section 409A.  For any given separate Termination Payment, the portion of such
Termination Payment that equals the maximum aggregate amount of the
Corresponding Payments to which you had a legally binding right apart from this
Agreement (i.e., payable in some circumstances in the absence of a Change in
Control), or the present value thereof, if such present valuing is required to
comply with Section 409A, is referred to herein as the “Base Payment.” The
portion of such Termination Payment that exceeds the Base Payment is referred to
herein as the “Additional Payment.” Such Additional Payment in each case shall
be deemed to be a separate payment for purposes of Section 409A (applied
separately for each of Section 3(b)(i), (ii)(A) and (ii)(B).

 

(B)   Termination Payment Treatment Rules.  If a Corresponding Payment was
potentially payable in installments, each such installment and the corresponding
amount of the Base Payment, to the extent qualifying as separate payments under
Code Section 409A, shall be treated as follows for purposes of Section 409A:

 

(1) Installments payable during the year of termination and by the “2 ½ Month
Deadline” (as hereinafter defined) shall, to the maximum extent possible, be
deemed to constitute a short-term deferral under Treasury Regulation
§ 1.409A-1(b)(4).  The “2 ½ Month Deadline” means, for a termination in a given
calendar year, March 15 of the following year;

 

(2) Installments payable during the period within six months after termination,
to the extent not covered by Section 3(c)(ii)(B)(1), shall, to the maximum
extent possible, be deemed to constitute amounts payable under the
“two-year/two-

 

4

--------------------------------------------------------------------------------


 

times” exclusion from being a deferral of compensation under Treasury Regulation
§ 1.409A-1(b)(9)(iii);

 

(3) To the extent that the “two-year/two-times” exclusion from being a deferral
of compensation under Treasury Regulation § 1.409A-1(b)(9)(iii) has not been
fully applied by virtue of Section 3(c)(ii)(B)(2) to payments within six months
after termination, installments payable beyond six months after termination
shall be excluded, to the maximum extent possible, by such “two-years/two-times”
exclusion (applied in the reverse order of payment of the installments — that
is, first to the latest installments (payable not later than the end of the
second calendar year following the year of termination) and then to earlier
installments); and

 

(4)All installments not covered by Section 3(c)(B)(1), (2) and (3) shall be paid
at the applicable installment payment date in compliance with Section 409A,
except that any such payment shall be subject to the six-month delay rule of
Section 3(c)(iii) to the extent applicable.

 

If a Corresponding Payment was potentially payable as a lump sum and not in
installments, such Corresponding Payment (i.e., the corresponding amount of the
Base Payment), to the extent qualifying as separate payments under Code
Section 409A, shall be treated as follows for purposes of Section 409A:

 

(5)   If the Corresponding Payment constituted a short-term deferral under
Treasury Regulation § 1.409A-1(b)(4) or, to the extent that the
“two-year/two-times” exclusion from being a deferral of compensation under
Treasury Regulation § 1.409A-1(b)(9)(iii) has not been fully applied by virtue
of Section 3(c)(ii)(B)(2) and (3), constituted amounts payable under such
“two-year/two-times” exclusion, the corresponding amount of the Base Payment
shall be excluded from being a deferral of compensation under Code Section 409A;

 

(6)   If the Corresponding Payment constituted a deferral of compensation under
Code Section 409A, then the corresponding amount of the Base Payment shall
constitute a deferral of compensation under Section 409A;

 

Portions of any Base Payment covered by Section 3(c)(ii)(B)(1), (2), (3) and/or
(5) above shall be payable as a lump sum at the Designated Payment Date, and
portions of the Base Payment covered by Section 3(c)(ii)(B)(4) and/or (6) above
shall be payable, subject to Section 3(c)(iii) (the six-month delay rule), in a
lump sum at the Designated Payment Date if such Termination has occurred within
two years following a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company as defined in Treasury Regulation
§ 1.409A-3(i)(10) (a “409A Change in Control”), and in any other case shall be
payable at the applicable time the Corresponding Payment would have been
payable, subject to Section 3(c)(iii) (the six-month delay rule).

 

If a Termination Payment not constituting a Base Payment (including any
Additional Payment) is payable, such payment shall be treated as follows for
purposes of Section 409A:

 

(7)   The Termination Payment, to the maximum extent possible, shall be deemed
to constitute a short-term deferral under Treasury Regulation § 1.409A-1(b)(4);

 

5

--------------------------------------------------------------------------------


 

(8)  To the extent that the “two-year/two-times” exclusion from being a deferral
of compensation under Treasury Regulation § 1.409A-1(b)(9)(iii) has not been
fully applied by virtue of Section 3(c)(ii)(B)(2), (3) and/or (5), the
Termination Payment, to the extent not covered by Section 3(c)(ii)(B)(7), shall,
to the maximum extent possible, be deemed to constitute an amount payable under
the “two-year/two-times” exclusion; and

 

(9) Any portion of such Termination Payment not covered by
Section 3(c)(ii)(B)(7) and (8) shall be deemed to be a deferral of compensation
for purposes of Section 409A

 

A Termination Payment not constituting a Base Payment (including any Additional
Payment) shall be paid at the Designated Payment Date, provided that any such
Termination Payment specified in Section 3(c)(ii)(B)(9) shall be subject to
Section 3(c)(iii) (the six-month delay rule).

 

(iii)      Six-Month Delay Rule.

 

(A)  General Rule.  Other provisions of this Agreement notwithstanding, the
six-month delay rule will apply to any payments and benefits under the Agreement
if all of the following conditions are met:

 

(1)   You are a “specified employee” for purposes of Code Section 409A.

 

(2)   The payment or benefit in question is a deferral of compensation and not
excepted, exempted or excluded from being such by the short-term deferral rule,
or the “two-years/two-times” rule in Treasury Regulation § 1.409A-1(b)(9)(iii),
or any other exception, exemption or exclusion; provided, however, that the
exclusion under Treasury Regulation § 1.409A-1(b)(9)(v)(D) shall apply only if
and to the extent that it is not necessary to apply to any other payment or
benefit payable within six months after your termination.

 

(B)   Effect of Rule.  If it applies, the six-month delay rule will delay a
payment or benefit which otherwise would be payable under this Agreement within
six months after your Termination.

 

(1)   Any delayed payment or benefit shall be payable on the date six months
after your Termination, without interest on any delayed cash payment.

 

(2)   During the six-month delay period, accelerated payment will occur in the
event of your death but not for any other reason, except for accelerations
expressly permitted under Treasury Regulation § 1.409A-1 — A-6.

 

(3)   Any payment that is not triggered by a Termination, or is triggered by a
Termination but would be made more than six months after the Termination
(without applying this six-month delay rule), or would be payable at a fixed
date not tied to Termination that is earlier than the expiration of the
six-month delay period, shall be unaffected by the six-month delay rule.

 

6

--------------------------------------------------------------------------------


 

(iv)   Other Provisions.

 

(A)Good Reason.  The definition of “Good Reason” under this Agreement was
intended to qualify as an “involuntary separation” within the meaning of
Treasury Regulation § 1.409A-1(n)(2)(i), and it shall be so construed and
interpreted.

 

(B)   Non-transferability.  No right to any payment or benefit under this
Agreement shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by your creditors or
the creditors of any of your beneficiaries.

 

(C)   No Acceleration.  The timing of payments and benefits under this Agreement
which constitute a deferral of compensation under Code Section 409A may not be
accelerated to occur before the time specified for payment hereunder, except to
the extent permitted under Treasury Regulation § 1.409A-3(j)(4) or as otherwise
permitted under Code Section 409A without your incurring a tax penalty.

 

(D)  Influence Over Timing of Payments.  You shall not be entitled to exercise
any influence over the time of payment of any amount payable hereunder if the
permitted payment period would include portions of two different tax years.

 

(E)   References to Other Plans.  References in this Agreement to the obligation
of the Company to pay amounts under other plans, including your vested portion
of any deferred compensation or other benefit plan, shall not be construed to
modify the timing of payment, which shall be governed by such other plans.

 

(F) Setoff Timing Rule. Any amount that may be retained by the Company and
applied to repay an obligation to the Company under this Agreement may only be
so applied at the time it otherwise would have been payable to you, and cannot
operate to relieve you of any obligation to repay at any time prior to the time
such amount becomes payable.

 

(d)                Notice. During the Protected Period, any purported
Termination of your employment by the Company or by you shall be communicated by
written Notice of Termination to the other party hereto.

 

(e)                Certain Definitions. Except as otherwise indicated in this
Agreement, all definitions in this Section 3(e) shall be applicable during the
Protected Period only.

 

(i)            Cause. “Cause” for Termination by the Company of your employment,
for purposes of this Agreement, shall mean (A) your willful misconduct,
dishonesty, misappropriation, breach of fiduciary duty or act involving fraud or
material dishonesty by you with regard to the Company and its affiliates or any
of its or their assets or businesses; (B) your conviction or your pleading of
nolo contendere with regard to any felony or crime (for the purpose hereof,
traffic violations and misdemeanors shall not be deemed to be a crime); or
(C) any material breach by you of the provisions of this Agreement or material
violation of the Company’s code of conduct or other policy which is not cured
within 30 days after written notice to you of such breach or violation from the
Board of Directors of the Company.

 

(ii)           Date of Termination. “Date of Termination” shall mean the date of
employment termination specified in the Notice of Termination which, in the case
of a

 

7

--------------------------------------------------------------------------------


 

Termination by the Company (other than a Termination for Cause), shall not be
less than 30 days from the date such Notice of Termination is given and, in the
case of a Termination by you, shall not be less than 30 nor more than 60 days
from the date such Notice of Termination is given.

 

(iii)          Good Reason. “Good Reason” for Termination of your employment
will mean the occurrence, without your written consent, of any one of the
following, provided that you have given Notice of Termination to the Company
within 90 days after the initial existence of the condition giving rise to your
asserted Good Reason, and the Company has failed to fully correct the Good
Reason by your Date of Termination (which must be at least 30 days after the
Notice is given) specified in the Notice of Termination (such correction by the
Company having the effect of canceling such Notice and the resulting
Termination), and your separation from service occurs within one year after the
initial existence of circumstances constituting Good Reason:

 

(A)      The assignment to you of any duties inconsistent in any material
respect with your position, authority or responsibilities immediately prior to
the occurrence of the Change in Control and materially adverse to you, or any
other material adverse change in such position, including authority or
responsibilities; for this purpose, it shall constitute “Good Reason” if you
shall be required to report primarily to any person or body other than the Board
of Directors of the ultimate parent company or, if you reported to the Chief
Executive Officer of the Company during the 60-day period prior to the Change in
Control, to a person other than the Chief Executive Officer of the Company or an
equal or higher ranking senior executive officer of the ultimate parent company.

 

(B)      A material reduction by the Company in either (i) your annual base
salary in effect immediately prior to the Change in Control and as such base
salary thereafter may have been increased, (ii) your annual incentive
opportunity as a percentage of base salary, or (iii) your annual equity award
(as specified below).  For this purpose, a reduction of $20,000 in amount or
value, on an annualized basis, of any of these elements of compensation or of
these elements in the aggregate will be deemed “material” (other changes may be
material in the particular circumstances).  The annual equity award shall be
deemed to have a value determined in a manner consistent with the Company’s
internal valuation method for such awards used at the time of grant.  It shall
not constitute a material reduction in the annual equity grant for the Company
to change the form of such award to either equity of the surviving parent
corporation or cash, provided the value thereof is not materially reduced; or

 

(C)      The relocation of the principal place of your employment to a location
more than thirty (30) miles from the location of such place of employment on the
date of this Agreement (or other location at which you previously had agreed to
work); except for required travel on the Company’s business to an extent
substantially consistent with your business travel obligations prior to the
Change in Control.

 

8

--------------------------------------------------------------------------------


 

(vi)          Notice of Termination. “Notice of Termination” shall mean notice
indicating the specific termination provision in this Agreement relied upon and
setting forth in reasonable detail the facts and circumstances claimed to
provide a basis for Termination of your employment under the provision so
indicated.

 

(vii)         Termination.  “Termination” means an event by which your
employment relationship with the Company and all subsidiaries has ended,
provided that, with respect to any payment hereunder which is deemed to be a
non-excluded deferral of compensation under Treasury Regulation § 1.409A-1(b), a
Termination will occur at the time at which you have had a “separation from
service” within the meaning of Treasury Regulation § 1.409A-1(h).

 

4.         Provisions Relating to Possible Excise Tax.

 

(a)           Cut-Back to Maximize Retained After-Tax Amounts.  The Company will
reduce any payment relating to a Change in Control (with a “payment” including,
without limitation, the vesting of an option or other non-cash benefit or
property) pursuant to any plan, agreement or arrangement of the Company
(together, “Severance Payments”) to the Reduced Amount (as defined below) if but
only if reducing the Severance Payment would provide to you a greater net
after-tax amount of Severance Payments than would be the case if no such
reduction took place.  The “Reduced Amount” shall be an amount expressed in
present value which maximizes the aggregate present value of the Severance
Payments without causing any Severance Payment to be subject to the excise tax
under Section 4999 (and related Section 280G) of the Code, determined in
accordance with Section 280G(d)(4) of the Code.  Any reduction in Severance
Payments shall be implemented in accordance with Section 4(b).

 

(b)           Implementation Rules.  Any reduction in payments under
Section 4(a) shall apply to cash payments and/or vesting of equity awards so as
to minimize the amount of compensation that is reduced (i.e., it applies to
payments or vesting that to the greatest extent represent parachute payments),
with the amount of compensation based on vesting to be measured (to be minimally
reduced, for purposes of this provision) by the intrinsic value of the equity
award at the date of such vesting.  You will be advised of the determination as
to which compensation will be reduced and the reasons therefore, and you and
your advisors will be entitled to present information that may be relevant to
this determination. No reduction shall be applied to an amount that constitutes
a deferral of compensation under Code Section 409A except for amounts that have
become payable at the time of the reduction and as to which the reduction will
not result in a non-reduction in a corresponding amount that is a deferral of
compensation under Code Section 409A that is not currently payable.

 

For purposes of determining whether any of the Severance Payments will be
subject to the Excise Tax and the amount of such Excise Tax:

 

(i)            The Severance Payments shall be treated as “parachute payments”
within the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, unless, and except to the extent that, in the
written opinion of independent compensation consultants, counsel or auditors of
nationally recognized standing (“Independent Advisors”) selected by the Company
and reasonably acceptable to a majority of the employees who have Change in
Control Agreements, the Severance Payments (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services

 

9

--------------------------------------------------------------------------------


 

actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the base amount within the meaning of Section 280G(b)(3) of the Code or are
otherwise not subject to the Excise Tax.

 

(ii)           The value of any non-cash benefits or any deferred payment or
benefit shall be determined by the Independent Advisors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.

 

For purposes of determining reductions in compensation under Section 4(b), if
any, you will be deemed (A) to pay federal income taxes at the applicable rates
of federal income taxation for the calendar year in which the compensation would
be payable; and (B) to pay any applicable state and local income taxes at the
applicable rates of taxation for the calendar year in which the compensation
would be payable, taking into account any affect on federal income taxes from
payment of state and local income taxes.  Compensation will be adjusted not
later than the applicable deadline under Code Section 409A to provide for
accurate payments under the cut-back provision of Section 4(b), but after any
such deadline no further adjustment will be made if it would result in a tax
penalty under Section 409A.

 

(c)           Internal Revenue Service Proceedings.  The Company shall have the
right to control all proceedings with the Internal Revenue Service (or relating
thereto) that may arise in connection with the determination and assessment of
any Excise Tax and, at its sole option, the Company may pursue or forego any and
all administrative appeals, proceedings, hearings, and conferences with any
taxing authority in respect of such Excise Tax (including any interest or
penalties thereon); provided, however, that the Company’s control over any such
proceedings shall be limited to issues with respect to which compensation may be
reduced hereunder, and you will be entitled to settle or contest any other issue
raised by the Internal Revenue Service or any other taxing authority.  You agree
to cooperate with the Company in any proceedings relating to the determination
and assessment of any Excise Tax.

 

5.         Mitigation.

 

You will not be required to mitigate the amount of payments provided for under
this Agreement by seeking other employment or otherwise, nor shall the amount of
payments provided for under this Agreement be reduced by any compensation earned
by you as the result of employment by another employer, by retirement benefits,
by offset against any amount claimed to be owed by you to the Company, or
otherwise.

 

6.         Covenants for Protection of Company’s Business.

 

In consideration for the payments and benefits provided by the Company under
this Agreement, by your execution of this agreement you agree as follows:

 

(i)            You agree that you will not (except on behalf of the Company)
during your employment with the Company and during the period of 12 months
thereafter (the “Restrictive Period”; this applies whether or not Termination
occurs in the Protected Period) employ or retain, solicit the employment or
retention of, or knowingly cause or encourage any entity to retain or solicit
the employment or retention of, any person who is an employee of the Company or
was an employee of the Company at any time during the period commencing 12
months prior to the Date of Termination.  After Termination of your employment,
except as

 

10

--------------------------------------------------------------------------------


 

required by law: (A) You will refrain from disparaging, whether orally, in
writing or in other media, the Company, its affiliates, the officers, directors
and employees of each of them, and the products and services of each of them,
and (B) the Company will not disparage you or otherwise comment upon your
employment performance other than as may be requested by you.

 

(ii)           You will not at any time, directly or indirectly, without the
Company’s prior written consent, disclose to any third party or use (except as
authorized in the regular course of the Company’s business or in your
performance of your responsibilities for the Company) any confidential,
proprietary or trade secret information that was either acquired by you during
your employment with the Company or thereafter, including, without limitation,
sales and marketing information, information relating to existing or prospective
customers and markets, business opportunities, and financial, technical and
other data (collectively, the “Confidential Information”), except for disclosure
required by law. After Termination of your employment with the Company for any
reason and upon the written request of the Company, you shall promptly return to
the Company all originals and/or copies of written or recorded material
(regardless of the medium, including digital files and documents without
retaining copies thereof) containing or reflecting any Confidential Information
and shall promptly confirm in writing to the Company that such action has been
taken.  The foregoing notwithstanding, the following shall not constitute
Confidential Information: (A) Information that is already in the public domain
at the time of its disclosure to you; (B) Information that, after its disclosure
to you, becomes part of the public domain by publication or otherwise other than
through your act; and (C) Information that you received from a third party
having the right to make such disclosure without restriction on disclosure or
use thereof.

 

7.         Miscellaneous.

 

(a)           Timing Rules for Reimbursements. Any reimbursements made or
in-kind benefits provided under this Agreement shall be subject to the following
conditions:

 

(i)  the amount of expenses eligible for reimbursement or in-kind benefits
provided in any one of your taxable years shall not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided in any other of
your taxable years;

 

(ii)  the reimbursement of any expense shall be made each calendar quarter and
not later than the last day of your taxable year following the taxable year in
which the expense was incurred (unless this Agreement specifically provides for
reimbursement by an earlier date);

 

(iii)  the right to reimbursement of an expense or payment of an in-kind benefit
shall not be subject to liquidation or exchange for another benefit.

 

Executive’s right to reimbursements under this Agreement shall be treated as a
right to a series of separate payments under Treasury Regulation §
1.409A-2(b)(2)(iii) of the Regulations.

 

(b)               Successors. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such

 

11

--------------------------------------------------------------------------------


 

succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

(c)              Binding Agreement. This Agreement shall inure to the benefit of
and be enforceable by you and your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. In the
event of your death, all amounts otherwise payable to you hereunder shall,
unless otherwise provided herein, be paid in accordance with the terms of this
Agreement to your devisee, legatee or other designee or, if there is no such
designee, to your estate.

 

(d)               Notice. Notices and all other communications provided for in
this Agreement shall be in writing and shall be deemed to have been duly given
when (i) personally delivered or (ii) mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement; provided
that all notice to the Company shall be directed to the attention of the Board
with a copy to the Chief Executive Officer of the Company, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

 

(e)               Modifications. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed on behalf of the Company by an authorized officer and, if
adverse to you, is signed by you.  No waiver by either party hereto at any time
of any breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the time or at any
prior or subsequent time.

 

(f)                Governing Law. THE VALIDITY, INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
CONNECTICUT  WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.

 

(g)               Tax Withholding. Any payments provided for hereunder shall be
paid net of any applicable withholding required under federal, state or local
law.

 

(h)               Surviving Obligations. The obligations of the Company and your
obligations under this Agreement (including under Section 6) shall survive the
expiration of this Agreement to the extent necessary to give effect to this
Agreement.

 

(i)                Validity. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

(j)                Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

(k)               Entire Agreement. This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and during the Term supersedes the provisions of all prior agreements
(including any prior Change in Control Agreement between the

 

12

--------------------------------------------------------------------------------


 

parties), promises, covenants, arrangements, communications, representations or
warranties, whether oral or written, by any officer, employee or representative
of any party hereof with respect to the subject matter contained herein;
provided, however, that any agreement providing for severance or
post-termination benefits for specified terminations not within the Protected
Period is not superseded by this Agreement, except insofar as such other
agreement provided for severance and other post-termination benefits for a
termination which, under this Agreement, would trigger payments of severance and
other post-termination benefits (and subject to any provision herein providing
you with any benefit under such other Agreement in excess of the level of
benefit hereunder). No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement.  Anything to the
contrary in this Agreement notwithstanding, the procedural provisions of this
Agreement shall apply to all payments and benefits payable as a result of a
Change in Control (or other change in control) under any employee benefit plan,
agreement, program, policy or arrangement of the Company.

 

If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which will then
constitute our agreement on this subject.

 

 

 

INFORMATION SERVICES GROUP, INC.

 

 

 

By:

/s/ Michael Connors

 

 

Michael Connors

 

 

COB & CEO

 

 

Agreed to this  7th day
of January, 2011.

 

 

 

/s/ David Berger

 

David Berger

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Release

 

David Berger (the “Executive”) agrees for the Executive, the Executive’s spouse
and child or children (if any), the Executive’s heirs, beneficiaries, devisees,
executors, administrators, attorneys, personal representatives, successors and
assigns, hereby forever to release, discharge, and covenant not to sue
Information Services Group Inc. (the “Company”), the Company’s past, present, or
future parent, affiliated, related, and/or subsidiary entities, and all of their
past and present directors, shareholders, officers, general or limited partners,
employees, agents, insurers and attorneys, and agents and representatives of
such entities, in such capacities, and employee benefit plans in which the
Executive is or has been a participant by virtue of his employment with the
Company and benefit plan administrators, and the successors of the Company or
any of the foregoing entities (collectively, the “Releasees”), from any and all
claims, debts, demands, accounts, judgments, rights, causes of action, equitable
relief, damages, costs, charges, complaints, obligations, promises, agreements,
controversies, suits, expenses, compensation, responsibility and liability of
every kind and character whatsoever (including attorneys’ fees and costs),
whether in law or equity, known or unknown, asserted or unasserted, suspected or
unsuspected, which the Executive has or may have had against the Company or the
Releasees based on any events or circumstances arising or occurring on or prior
to the date this Release is executed, arising directly or indirectly out of,
relating to, or in any other way involving in any manner whatsoever the
Executive’s employment with the Company or the termination thereof, the
Executive’s status at any time as a holder of any securities of the Company, or
otherwise.  This includes, but is not limited to, a release of any and all
claims arising under the laws of the United States, any other country, or any
state, or locality relating to employment, or securities, including, without
limitation, claims of wrongful discharge, breach of express or implied contract
(whether oral or written), fraud, misrepresentation, defamation, or liability in
tort, common law or public policy, claims of any kind that may be brought in any
court or administrative agency, any claims arising under Title VII of the Civil
Rights Act of 1964, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Executive Retirement Income
Security Act, the Family and Medical Leave Act, the Delaware Discrimination in
Employment Act, the Securities Act of 1933, the Securities Exchange Act of 1934,
the Sarbanes-Oxley Act, and similar statutes, ordinances, and regulations of the
United States, any other country, or any state or locality.  This release of
claims further includes, but is not limited to, Executive’s waiver of any right
or claim to compensation, wages, back pay, reinstatement or re-employment,
bonuses, or benefits of any kind or any nature arising or derivative from
Executive’s employment with the Company, the termination thereof, or otherwise;
provided, however, notwithstanding anything to the contrary set forth herein,
that this general release shall not extend to (x) amounts owed to or rights
available for the Executive under that certain Change-in-Control Agreement dated
January 7, 2011, by and between the Company and the Executive (the
“Change-in-Control Agreement”) and (y) benefit claims under employee pension
benefit plans in which the Executive is a participant by virtue of his
employment with the Company or benefit claims under employee welfare benefit
plans for covered occurrences (e.g., medical care, death, or onset of
disability) arising after the execution of this Release by the Executive.  This
Release does not waive any rights to indemnification the Executive has under any
insurance policy, by laws or other documents or agreements to which Executive
may be entitled for actions taken in good faith during the term of his
employment.

 

The Executive hereby represents and warrants to the Company and the Releasees
that he has not filed any action, complaint, charge, grievance, arbitration or
similar proceeding against the Company or the other Releasees.

 

14

--------------------------------------------------------------------------------


 

The Executive understands that this Release includes a release of claims arising
under the Age Discrimination in Employment Act (ADEA).  The Executive
understands and warrants that he has been given a period of 21 days to review
and consider this Release.  The Executive further acknowledges that the
consideration given for this Release is in addition to anything of value to
which he is already entitled.  The Executive is hereby advised to consult with
an attorney prior to executing the Release.  By his signature below, the
Executive warrants that he has had the opportunity to do so and to be fully and
fairly advised by that legal counsel as to the terms of this Release and that
this waiver and release is knowing and voluntary.  The Executive further
warrants that he understands that he may use as much or all of his 21-day period
as he wishes before signing, and warrants that he has done so.

 

The Executive further warrants that he understands that he has seven days after
signing this Release to revoke the Release by notice in writing to the Company’s
General Counsel delivered by hand, certified mail or courier service.  This
Release shall be binding, effective, and enforceable upon both parties upon the
expiration of this seven-day revocation period without the Company’s General
Counsel having received such revocation, but if the Executive revokes the
Release during such time, the Executive understands that the Executive will
forfeit any rights he may have to any termination payments otherwise due under
the Change-in-Control Agreement.

 

By signing this Release, the Executive acknowledges that:  he has relied
entirely upon his  own judgment, and that he has had the opportunity to consult
with legal, financial and other personal advisors of his own choosing in
assessing whether to execute this Release; no representation, statement,
promise, inducement, threat or suggestion has been made by the Company or any
other Releasee to influence Executive to sign this Release except such
statements as are expressly set forth herein; Executive understands that by
signing this Agreement he is releasing the Company and the Releasees of all
claims against them; Executive has read this Release and understands its terms;
Executive has been given a reasonable period of time to consider its terms and
effect; and Executive voluntarily agree to the terms of this Release.

 

 

Executed this        day of                                   , 201

 

 

 

 

Print Name:

 

 

 

15

--------------------------------------------------------------------------------